      Case 3:19-cv-00049-DPJ-FKB Document 1 Filed 01/18/19 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

ANGELIA JOHNSON

      Plaintiff,

v.                                     Case No.: __________________________
                                                  3:19-cv-49-DPJ-FKB


CITIBANK, N.A.,

     Defendant.
__________________________________________________________________

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Angelia Johnson (“Plaintiff”), through her attorneys, alleges the

following against Citibank, N.A., (“Defendant”):

                                INTRODUCTION

      1.     Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

      2.     Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy

- Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

                                         -1-
      Case 3:19-cv-00049-DPJ-FKB Document 1 Filed 01/18/19 Page 2 of 7




solitude or seclusion of another or his private affairs or concerns… that would be

highly offensive to a reasonable person.”

                           JURISDICTION AND VENUE

      3.       Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et

seq. and 28 U.S.C. 1331.

      4.       Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial

part of the events or omissions giving rise to the claim occurred in this District.

      5.       Defendants transact business here; personal jurisdiction is established.

                                       PARTIES

      6.       Plaintiff is a natural person residing in Jackson, Hinds County,

Mississippi.

      7.       Defendant is a banking institution engaged in the business of giving

credit and collection debt, with its principal place of business located in New York,

NY. Defendant can be served with process at 701 East 60th Street North, Sioux Falls,

South Dakota.

      8.       Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                            FACTUAL ALLEGATIONS

      9.       Defendant was attempting to collect an alleged debt from Plaintiff.


                                          -2-
        Case 3:19-cv-00049-DPJ-FKB Document 1 Filed 01/18/19 Page 3 of 7




        10.     In or around March of 2018, Defendant began placing calls to

Plaintiff’s cellular phone, phone number ending in 8613, in an attempt to collect an

alleged debt.

        11.     The calls placed by Defendant originated mainly from (866) 322-4983;

(877) 437-1981; (877) 836-5629; and (877) 836-5629.

        12.     On or about April 4, 2018, at 6:47 p.m., Plaintiff answered a collection

call from Defendant; Plaintiff heard a pause before the collection agent began to

speak, indicating the use of an automated telephone dialing system; Plaintiff spoke

with “Mary,” Defendant’s representative from telephone number (866) 322-4983

        13.     Defendant informed Plaintiff that it was attempting to collect a debt

relating to her Sears Citibank account.

        14.     Plaintiff unequivocally revoked consent to be called any further.

Despite Plaintiff’s request not to be contacted, Defendant continued to call Plaintiff.

        15.     Defendant’s incessant calls continued nearly every day until June 26,

2018.

        16.     Between April 4, 2018 and June 26, 2018, Defendant called Plaintiff no

less than one hundred and forty-four (144) times.

        17.     Defendant regularly called Plaintiff three (3) to five (5) times a day.

        18.     Many times, when Plaintiff answered calls from Defendant, there was

a pre-recorded message or no person on the phone.


                                            -3-
       Case 3:19-cv-00049-DPJ-FKB Document 1 Filed 01/18/19 Page 4 of 7




      19.    Plaintiff is a math consultant for four (4) school districts in Mississippi

and often received calls while meeting with students and teachers.

      20.    The calls placed by Defendant were a constant distraction and reminder

of her financial situation, resulting in stress, anxiety, sleepless nights, and headaches.

      21.    In addition to the stress and anxiety Plaintiff was experiencing due to

her financial struggles, Plaintiff’s mother passed away in December of 2017.

      22.    Plaintiff was thrust into caring for her father emotionally and

financially after the loss of her mother and she regularly drove to her father’s home

in McComb, Mississippi, roughly an hour away from her home.

      23.    Plaintiff always has her cellular phone on and in her possession so that

she is available for her father.

      24.    As a result of Defendant’s conduct, Plaintiff has sustained actual

damages including, but not limited to, emotional and mental pain and anguish.

                                  COUNT I
              Defendant’s Violations of the TCPA, 47 U.S.C. § 227

      25.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

      26.    Defendant violated the TCPA. Defendant’s violations include, but are

not limited to, the following:

      a.     Within four years prior to the filing of this action, on multiple

             occasions, Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)

                                           -4-
      Case 3:19-cv-00049-DPJ-FKB Document 1 Filed 01/18/19 Page 5 of 7




             which states in pertinent part, “It shall be unlawful for any person

             within the United States . . . to make any call (other than a call made

             for emergency purposes or made with the prior express consent of the

             called party) using any automatic telephone dialing system or an

             artificial or prerecorded voice — to any telephone number assigned to

             a . . . cellular telephone service . . . or any service for which the called

             party is charged for the call.”

      b.     Within four years prior to the filing of this action, on multiple

             occasions, Defendant willfully and/or knowingly contacted Plaintiff at

             Plaintiff’s cellular telephone using an artificial prerecorded voice or an

             automatic telephone dialing system and as such, Defendant knowing

             and/or willfully violated the TCPA.

      27.    As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is

entitled to an award of five hundred dollars ($500.00) in statutory damages, for each

and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).




                                          -5-
      Case 3:19-cv-00049-DPJ-FKB Document 1 Filed 01/18/19 Page 6 of 7




                                   COUNT II
                         Defendant’s Invasion of Privacy
                           (Intrusion upon Seclusion)

      28.    Plaintiff incorporates herein by reference all of the above paragraphs of

this complaint as though fully set forth herein at length.

      29.    Defendant violated Plaintiff’s privacy. Defendant’s violations include,

but are not limited to, the following:

      a.     Defendant intentionally intruded, physically or otherwise, upon

             Plaintiff’s solitude and seclusion by engaging in harassing phone calls

             in an attempt to collect on an alleged debt despite numerous requests

             for the calls to cease.

      b.     Defendant’s conduct would be highly offensive to a reasonable person

             as Plaintiff received calls that interrupted Plaintiff’s work and sleep

             schedule.

      c.     Defendant’s acts, as described above, were done intentionally with the

             purpose of coercing Plaintiff to pay the alleged debt.

      30.    As a result of Defendant’s violations of Plaintiff’s privacy, Defendant

is liable to Plaintiff for actual damages. If the Court finds that the conduct is found

to be egregious, Plaintiff may recover punitive damages.




                                         -6-
      Case 3:19-cv-00049-DPJ-FKB Document 1 Filed 01/18/19 Page 7 of 7




                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Angelia Johnson, respectfully requests judgment

be entered against Defendant for the following:

      A.    Declaratory judgment that Defendant violated the TCPA;

      B.    Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

            § 227(b)(3)(C);

      C.    Actual and punitive damages resulting from the invasion of privacy;

      D.    Awarding Plaintiff any pre-judgment and post-judgment interest as

            may be allowed under the law; and

      E.    Any other relief that this Honorable Court deems appropriate.

                         DEMAND FOR JURY TRIAL

      Please take notice that Plaintiff demands a trial by jury in this action.

                                               RESPECTFULLY SUBMITTED,

                                               SCHLANGER LAW GROUP LLP

      Date: January 18, 2019                   By: /s/Brian K. Herrington
                                               Brian K. Herrington, MB# 10204
                                               602 Steed Road, Suite 100
                                               Ridgeland, MS 39157
                                               T: 601-208-0013
                                               F: 646-612-7996
                                               bherrington@consumerprotection.net




                                         -7-
